Citation Nr: 1815208	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-49 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for status post compression fracture, lumbar spine (L1), stabilized, with degenerative joint disease prior to April 12, 2017 and in excess of 40 percent from April 12, 2017.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to September 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board remanded the case for further development in July 2014 and March 2017.

In a November 2017 rating decision, the rating for status post compression fracture, lumbar spine (L1), stabilized, with degenerative joint disease was increased from 20 percent to 40 percent from April 12, 2017.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any further delay in the resolution of this case, another remand is necessary because there has not been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In March 2017, the Board remanded the Veteran's claim for a new VA spine examination to comply with the recent decision of the U.S. Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board specifically instructed in the remand directives that the examiner was to test the range of motion on both active and passive motion, in weight-bearing and no-weight bearing.  

A review of the April 2017 VA examination of the Veteran's thoracolumbar spine did not show that the examiner complied with such directives.  Although the examiner indicated in an October 2017 addendum that the Veteran's lumbar spine was examined in weight-bearing and nonweight-bearing and that there was evidence of pain on passive range of motion, the results of range of motion was not recorded on both active and passive motion and in weight bearing and nonweight bearing. 

Further, the examiner indicated that although pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time and flare-ups, it was not possible to describe the functional loss in terms of range of motion.  However, the examiner did not explain why state why it was not feasible to provide such information, as required for an adequate examination.

Accordingly, the Veteran should be afforded a new, adequate, Stegall-compliant, and Correia-compliant VA examination for the service-connected status post compression fracture, lumbar spine (L1), stabilized, with degenerative joint disease.  See Correia, 28 Vet. App. at 158; Stegall, 11 Vet. App. at 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The claim for a TDIU is inextricably intertwined with the issue on appeal.  See 38 C.F.R. § 19.31 (2017); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, this issue must be adjudicated by the RO prior to the adjudication of entitlement to TDIU benefits.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records for the Veteran from the VA Medical Center in Pittsburgh, Pennsylvania, and any associated outpatient clinics dated from March 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to assess the Veteran's service-connected status post compression fracture, lumbar spine (L1), stabilized, with degenerative joint disease s.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner must test the range of motion for the thoracolumbar spine, by recording separate sets of the range of motion test results for both active and passive motion, and in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59 and the Court's recent holding in Correia.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

